DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114.  Applicants’ submission filed on 07/21/20 has been entered.	
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 07/21/20 in response to the final Office Action mailed 04/22/20.
Status of Claims
3)	Claims 1 and 6 have been amended via the amendment filed 07/21/20.
	Claims 1-7 and 13-25 are pending.  
	Claims 1-7 and 13 are under examination.   
Prior Citation of Title 35 Sections
4)		The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.  
Rejection(s) Withdrawn 
6)	The rejection of claims 1, 2, 5, 7 and 13 made in paragraph 9 Office Action mailed 04/22/20 under 35 U.S.C § 102(a)(1) as being anticipated by Kwame et al. (Arch. Biochem. Biophys. 426: 182-200, 2004, of record) is withdrawn in light of Applicants’ amendment to the base claim.    
7)	The rejection of claim 3 made in paragraph 11 Office Action mailed 04/22/20under 35 U.S.C § 103 as being unpatentable over Kwame et al. (Arch. Biochem. Biophys. 426: 182-200, 2004, of record) as applied to claim 1 above and further in view of Jack et al. (WO 2000/034296 A2, of record) is withdrawn in light of Applicants’ amendment to the base claim.    
Rejection(s) under 35 U.S.C § 112(b)
8)	The following is a quotation of 35 U.S.C § 112(b): 


9)	Claims 1-7 and 13 are rejected under 35 U.S.C § 112(b), as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  	     
(a)	Claims 1 and 3 are ambiguous and indefinite in the limitation ‘peptide’, because it is unclear what does it encompass structure-wise or scope-wise. Is this a dipeptide of any generic structure?  If not, it is suggested that Applicants replace the above-identified limitation in the base claim 1 with the limitation --peptide containing a helper T cell epitope--.
(b)	Claims 2-7 and 13, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified supra in the base claim.
Rejection(s) under 35 U.S.C § 102 
10)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

11)	Claims 1-3, 5, 7 and 13 are rejected 35 U.S.C § 102(a)(1) as being anticipated by 
Weislander et al. (Glycoconjugate J. 7: 85-100, 1990).
	Weislander et al. taught a synthetic glycoconjugate of the Gal1-2Gal epitope or the Gal1-4Gal epitope, each conjugated to bovine serum albumin (BSA) or human serum albumin (HSA), wherein the conjugate comprised 14-30 epitopes per molecule. The glycoconjugates reacted with antibodies present in the sera of patients with Leishmaniasis.  The conjugates are formulated in distilled water, i.e., a vaccine.  See the full paragraph in the second half of page 90; Figure 5 and Tables 2 and 1; first sentence of last full paragraph of page 98; the paragraph bridging pages 86 and 87; and page 92. With as many as 14-30 epitopes comprised within the glycoconjugate molecule and with its specific capacity to bind to antibodies present in the sera of patients with Leishmaniasis, the prior art glycoconjugate is expected to be necessarily immunogenic. The prior art glycoconjugate reads on the instantly claimed conjugate. The Office does not have the facilities for examining and comparing Applicant’s glycoconjugate with that of the prior art reference, and therefore, the burden is now upon the Applicants to show a novel or unobvious distinction between the material structural and functional characteristics of the claimed product with that of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  MPEP 2112.01 states that “When the PTO In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Claims 1-3, 5, 7 and 13 are anticipated by Weislander et al.
Rejection(s) under 35 U.S.C § 103 
12)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness. 
 
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C § 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicants are advised of the obligation under 36 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(c) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.    
13)	Claim 3 is rejected under 35 U.S.C § 103 as being unpatentable over Weislander et al. (Glycoconjugate J. 7: 85-100, 1990) as applied to claim 1 above and further in view US 20110250196 A1.			
	The teachings of Weislander et al. are set forth supra, which are silent on the carrier protein in the glycoconjugate being a tetanus toxoid peptide.
	However, the use of a tetanus toxoid peptide or epitope such as the QYIKANSKFIGITEL peptide as a carrier alternative to BSA was routine and conventional in the art at the time of the 
	Given the teachings of US 20110250196 A1, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an art-known carrier peptide such as the tetanus toxoid peptide, QYIKANSKFIGITEL, of US 20110250196 A1 in place of the carrier used in Weislander’s glycoconjugate to produce the instant invention. Substitution of one art-known carrier with another, alternative, functionally equivalent art-known carrier would have been well within the realm of routine experimentation, would have been obvious to a skilled artisan, and would have brought about similar predictable results or effects.  To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known equivalent for one of its components.  See e.g., Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) (‘Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness’]. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103’. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) discloses that if a technique has been used to improve one method and a person of ordinary skill would recognize that it would be used in similar methods in the same way using the technique is obvious unless its application is beyond that person’s skill.  The Supreme Court has recently emphasized that "the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  In KSR Int’l v. Teleflex Inc., the Supreme Court indicated that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.’  KSR Int’l v. Teleflex Inc., 127 S. Ct. at 1727, 1740 (2007).
	Claim 3 is prima facie obvious over the prior art of record. 
Relevant Art
14)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicant’s disclosure: 
	Ashmus RA (Synthesis and conjugation of terminal -Galactose containing. Open Access Theses & Dissertations, University of Texas at El Paso, pages 1-90, 2010) taught an immunogenic synthetic glycoconjugate of terminal Gal1-2Gal saccharide conjugated to the KLH carrier protein for use in immunization experiments. See title; abstract; and pages 7, 27 and 30. 
Conclusion
15)	No claims are allowed.  
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
18)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
January, 2021